Title: From Benjamin Franklin to William Strahan, 29 July 1747
From: Franklin, Benjamin
To: Strahan, William


Sir,
Philada. July 29. 1747
Your Favours of March 18 and April 1 are come to Hand with all the Books, &c. mentioned in the invoice, in good Order, and am much obliged to you for your ready Compliance with all my Requests.
I believe I could have got Subscriptions for 20 Sets of the Universal History, and perhaps more, but unluckily a Ship from Ireland has, since the Receipt of your Letter, brought in 20 Setts compleat, and they are offer’d at a lower Rate than the English Edition can be afforded at, even if I paid but 4s. per vol. I do what I can to lessen the Credit of that piratical Edition, and talk much of the Improvements made in this; but that being to be had entire immediately, and this not until after many Months, weighs a good deal with Some; and others object, that ’tis to be apprehended the London Booksellers will either curtail the folio Edition greatly to save Money, or put the Subscribers at last to the Expense of a greater Number of Volumes than 20; seeing the Volumes are much less than those of the Irish Edition, the 3 first of the one containing but little more than the first of the other. If they think fit to venture a Parcel here Hall will do his best to dispose of them, and I will assist him what I can. They may send a Parcel also to Mr. Parker Printer of New York, a very honest punctual Man.
I am glad all the Bills I sent you have been paid or accepted. You may expect more in a short Time, and after the next Parcel of Books are paid for you will chiefly have to deal with Mr. Hall, into whose Hands I have agreed to put the Shop, &c.

With all our best Respects to you and yours, heartily wishing you Health and Happiness, I conclude Your obliged humble Servant
B. Franklin
Per Mesnard
